                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA


  ROY A. LEWIS,                                       Case No. 18-cv-07725-VC
                  Plaintiff,
                                                      ORDER DENYING REQUEST FOR
           v.                                         TEMPORARY RESTRAINING
                                                      ORDER
  U.S. BANK NATIONAL ASSOCIATION
  AS TRUSTEE, SUCCESSOR IN                            Re: Dkt. No. 2
  INTEREST TO WACHOVIA BANK,
  NATIONAL ASSOCIATION AS
  TRUSTEE FOR J.P. MORGAN
  MORTGAGE TRUST 2005-A7,
                  Defendant.


       The request for a temporary restraining order is denied. Lewis previously challenged the
foreclosure of the same property on the basis that the assignment of the interest in the property to
U.S. Bank was invalid. See Lewis v. U.S. Bank Nat’l Ass’n, 4:16-cv-05490-JSW, Dkt. No. 51.
The court rejected Lewis’s arguments and dismissed the case with prejudice. Id. Accordingly, it
appears that Lewis’s current action is barred by res judicata. See San Diego Police Officers’
Ass’n v. San Diego City Emps’ Ret. Sys., 568 F.3d 725, 734 (9th Cir. 2009). Although Lewis now
articulates a different legal theory, he is asserting the same “primary right” to avoid a wrongful
disclosure. See Palomar Mobilehome Park Ass’n v. City of San Marcos, 989 F.2d 362, 364 (9th
Cir. 1993) (explaining that when two actions involve the same primary right under California
law, “the doctrine of res judicata will bar not only claims actually litigated in [the] prior
proceeding, but also claims that could have been litigated”). It is notable that Lewis previously
failed to raise his current theory – that the adjustable rate note and deed of trust were forged –
given that the same deed of trust was attached to his complaint in the earlier case. Because Lewis
cannot establish a “serious question[] going to the merits,” he is not entitled to a temporary
restraining order, even recognizing that the balance of hardships tips in his favor. See Short v.

Brown, 893 F.3d 671, 675 (9th Cir. 2018); see also Winter v. Nat. Res. Def. Council, 555 U.S. 7,
20 (2008).
       IT IS SO ORDERED.
Dated: December 28, 2018
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
